Exhibit 10.40

EXECUTION COPY

FIRST AMENDMENT TO SEVERANCE AGREEMENT

This First Amendment to the Severance Agreement, dated February 1, 2012, is
entered into by and between MAP Pharmaceuticals, Inc., a Delaware corporation
(“Company”), and Timothy S. Nelson (“Executive”).

WHEREAS, Executive and the Company entered into that certain Severance Agreement
effective March 19, 2009 (the “Severance Agreement”);

WHEREAS, Executive and the Company have mutually agreed that it is in their best
interest to amend the Severance Agreement pursuant to the terms set forth
herein.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree that, effective as of the date hereof, the
Severance Agreement is hereby amended as follows:

1.     Effective as of the date hereof, Subsection (iv) of the definition of
“Good Reason” contained in Section 1(d) of the Severance Agreement shall be
replaced and amended to read in its entirety as follows;

(iv) the assignment to Executive of any duties or responsibilities that results
in any diminution or adverse change of Executive’s position, status,
circumstances of employment or scope of responsibilities;

2.     Except as hereby specifically amended or modified, the terms of the
Severance Agreement, as amended by this First Amendment, shall remain in full
force and effect. This First Amendment may be executed by the parties hereto in
two counterparts, each of which shall be an original and all of which together
shall constitute one and the same agreement. This First Amendment shall be
governed in all respects by the laws of the State of California, without regard
to the principles conflicts of laws.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this First
Amendment to the Severance Agreement as of the day and year first above written.

 

EXECUTIVE /s/ Timothy S.Nelson         Timothy S.Nelson

 

MAP PHARMACEUTICALS, INC. BY:   /s/ C. Friedman           NAME:   C. Friedman  
TITLE:   SVP, General Counsel and Secretary

 

2